Citation Nr: 0715843	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  04-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from November 26, 1945 to 
March 22, 1946 and from January 9, 1948 to April 26, 1948.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from September 2003 and September 
2004 rating decisions of the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In the September 2003 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for a psychiatric disorder other than PTSD.  In 
the September 2004 rating decision, the RO denied entitlement 
to service connection for PTSD and entitlement to a TDIU due 
to service-connected disabilities.

In July 2005, the appellant presented testimony before the 
undersigned Veterans Law Judge at a hearing held at the RO.  
The veteran's motion to advance the case on the docket was 
granted by the Board in September 2005.

In a September 15, 2005 decision, the Board reopened the 
claim for entitlement to service connection for a psychiatric 
disorder other than PTSD, and remanded this issue, along with 
the issue of entitlement to service connection for PTSD, for 
further development.  However, all of the requested 
development has not been completed.  Therefore, although the 
Board regrets this delay, a remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the September 2005 decision, the Board noted that the 
appellant had testified that, when he landed at Parris Island 
for basic training, he was subjected to extremely abusive 
treatment by his drill sergeant, including being subjected to 
beatings with a belt.  He also testified that he witnessed 
several Marine recruits who had hung themselves in a bathroom 
after training.  The record shows that the appellant entered 
basic training at Parris Island around late November 1945.  

In the remand section of the decision, the Board also noted 
that no attempts had been made to verify the appellant's 
claimed stressors, to include his claims that there were 
several recruits with him who committed suicide while he was 
there.  Therefore, the Board instructed the AMC to contact 
the National Archives and Records Administration (NARA), to 
request copies of records such as morning reports, 
operational reports, lessons learned statements, or any other 
information pertinent to the Marine training center at Parris 
Island between late November and December 1945 to verify the 
appellant's alleged stressors.  On remand, the AMC contacted 
the National Personnel Records Center (NPRC), not the NARA as 
instructed.  They are two separate and distinct entities.

Thus, the Board finds that the AMC did not fully comply with 
the Board's remand instructions, thereby constituting a 
violation of Stegall v. West, 11 Vet. App. 268 (1998).  Under 
the law, another remand is in order.  To ensure that VA has 
met its duty to assist the appellant in developing the facts 
pertinent to the claims on appeal.
 
As the appellant's TDIU claim is inextricably intertwined 
with the service-connection claims, the Board will again 
defer action on this issue pending the outcomes on the latter 
claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Accordingly, the case is again REMANDED for the following 
action:

1.  The AMC should contact the National 
Archives and Records Administration 
(NARA), and, if unsuccessful, the 
Department of the Navy, and request 
copies of records such as morning 
reports, operational reports, lessons 
learned statements, or any other 
information pertinent to the Marine 
training center at Parris Island between 
late November and the end of December 
1945.  The incidents of particular 
interest include the claimed incidents of 
abuse during basic training and the 
alleged suicides of eight Marines in 
training around this time.

2.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the appellant's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
discussion of all pertinent regulations 
not previously provided, taking into 
account the presumption of soundness as 
it may be deemed to apply to this case.  
See VAOPGCPREC 3-2003 (July 16, 2003); 38 
U.S.C.A. §§ 1111, 1137 (West 2002).  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




